Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2022 was filed after the mailing date of the application on  2/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 10/26/2022, with respect to the rejection(s) of claim(s) 22-42 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Quail.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 22-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/432,801.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/432,801 contain every element of claims 22-42 of the instant application and such anticipate claims 1-20 of the instant application.
3.	This is a provisional obviousness-type double patenting rejection since the conflicting claims have not yet been patented. The mapping of the rejected claims of the instant application to the copending application is as follows:
Claim 22 in the instant application #17/680,985 corresponds to claim 1 in the co-pending application #16/432,801. 
Claim 22 of the instant application recites “defining a training routine for a specific attack of a computing platform; and generating a simulation of the specific attack by executing the training routine within a controlled test environment”.  It would have been obvious to modify claim 1 of the co pending application to add “utilizing artificial intelligence /machine learning to define defining a training routine for a specific attack of a computing platform including: defining symptoms of the specific attack, and defining behaviors of the specific attack…”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 28-31, 36-38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent Pub. 20190199739) in view of Donovan (US Patent 10,600,335) and in view of Quail (US Patent Pub. 20130183639).


As per claims 22, 29 and 36: Anderson discloses a computer-implemented method, executed on a computing device, comprising: 
defining a training routine for a specific attack of a computing platform (Paragraph 48; training data for training a malware detector that assesses network traffic may be obtained by executing one or more malware samples and capturing information about the resulting traffic flows); and 
generating a simulation of the specific attack by executing the training routine within a controlled test environment (Paragraph 48; simulation environment 402 may be any form of contained or restricted environment, such as a sandbox network. For example, in some cases, malware sample 404 may be executed within a virtual machine (VM), so as not to generate malicious traffic in a user network).
Anderson does not specifically disclose determining a quantity of required entities to effectuate the training routine; generating one or more virtual machines to emulate the one or more required entities.
Donovan discloses create virtual machines 181-185 and to generate virtual training environment 170 that includes virtual network 172, which in turn includes virtual server 171 and virtual workstations 173 (Col 5, lines 33-37).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Anderson and Donovan in it’s entirety, to modify the technique of Anderson for simulation environment data 406 may be captured and provided training process by adopting Donovan's teaching for create virtual machines (181-185) and to generate virtual training environment. The motivation would have been to improve detecting training routines for a specific attack.
Anderson in view of Donovan do not specifically disclose analyzing the requirements of the training routine to determine the quantity of required entities including a number of attacked devices and a number of attacking devices.
Quail discloses adaptor device 10 detects the simulated attack and produces an appropriate hit signal detectable by the input sensors of the user monitoring devices 14 worn by users within the training environment. The users will be determined to have been hit by the simulated attack if in direct line of sight of the light source of the adaptor device 10 or if within the prescribed range of the RE signal output by the transmitter 76 of the device 10 according to the mode selected on the adaptor device 10 (Paragraph 66).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Anderson, Donovan and Quail in it’s entirety, to modify the technique of Anderson for simulation environment data 406 may be captured and provided training process by adopting Quail's teaching for detects the simulated attack and produces an appropriate hit signal detectable by the input sensors of the user monitoring devices worn by users within the training environment. The motivation would have been to improve detecting training routines for a specific attack.
As per claims 23, 30 and 37: The computer-implemented method of claim 22 wherein generating a simulation of the specific attack by executing the training routine within a controlled test environment includes: rendering the simulation of the specific attack on the controlled test environment (See Anderson, Paragraph 48; simulation environment 402 may be any form of contained or restricted environment, such as a sandbox network. For example, in some cases, malware sample 404 may be executed within a virtual machine (VM), so as not to generate malicious traffic in a user network).
As per claims 24, 31 and 38: The computer-implemented method of claim 22 further comprising: allowing a trainee to view the simulation of the specific attack (See Anderson, Paragraph 49; From the execution of malware sample 404 in simulation environment 402, simulation environment data 406 may be captured and provided to training process 249).
As per claims 28, 35 and 42: The computer-implemented method of claim 22 wherein the controlled test environment is a virtual machine executed on a computing device (See Anderson, Paragraph 48; simulation environment 402 may be any form of contained or restricted environment, such as a sandbox network. For example, in some cases, malware sample 404 may be executed within a virtual machine (VM), so as not to generate malicious traffic in a user network).


Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent Pub. 20190199739) in view of Donovan (US Patent 10,600,335) and in view of Quail (US Patent Pub. 20130183639) and Louie (US Patent Pub. 20200106792).

As per claims 25, 32 and 39: The computer-implemented method of claim 24 further comprising: generating a simulation of the specific attack by executing the training routine within a controlled test environment (Paragraph 48; simulation environment 402 may be any form of contained or restricted environment, such as a sandbox network. For example, in some cases, malware sample 404 may be executed within a virtual machine (VM), so as not to generate malicious traffic in a user network).
Anderson in view of Donovan do not specifically disclose allowing a trainee to provide a trainee response to the simulation of the specific attack (See Louie; See Abstract, Paragraph 7; one such model known as DeepHack learns to generate exploits but acquired its training data from variations on tools such as sqlmap. The disclosed invention provides the ability to source training data and labels from human testers on an ongoing basis and use Machine Learning functionality to create dynamic models based on the action of the trainers and trainees during cyber-attack training sessions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Anderson, Donovan and Louie in it’s entirety, to modify the technique of Anderson for simulation environment data 406 may be captured and provided training process by adopting Louie's teaching for collecting penetration tester data, i.e. data from one or more simulated hacker attacks on an organization's digital infrastructure in order to test the organization's defenses. The motivation would have been to improve detecting training routines for a specific attack.

Claims 26-27, 33-34 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent Pub. 20190199739) in view of Donovan (US Patent 10,600,335) and in view of Louie (US Patent Pub. 20200106792) and Daniel (US Patent Pub. 20090220929).

As per claims 26, 33 and 40: The computer-implemented method of claim 25 further comprising: allowing a trainee to provide a trainee response to the simulation of the specific attack (See Louie; See Abstract, Paragraph 7; one such model known as DeepHack learns to generate exploits but acquired its training data from variations on tools such as sqlmap. The disclosed invention provides the ability to source training data and labels from human testers on an ongoing basis and use Machine Learning functionality to create dynamic models based on the action of the trainers and trainees during cyber-attack training sessions).
Anderson in view of Louie do not specifically disclose determining the effectiveness of the trainee response (See Daniel; Paragraph 80; wherein a trainee certification grade is objectively generated based on the measurement of the trainee simulation performance).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Anderson, Louie and Daniel in it’s entirety, to modify the technique of Anderson for simulation environment data 406 may be captured and provided training process by adopting Daniel's teaching for wherein a trainee certification grade is objectively generated based on the measurement of the trainee simulation performance. The motivation would have been to improve detecting training routines for a specific attack.
As per claims 27, 34 and 41: The computer-implemented method of claim 26 wherein determining the effectiveness of the trainee response includes: assigning a grade to the trainee response (See Daniel; Paragraph 80; wherein a trainee certification grade is objectively generated based on the measurement of the trainee simulation performance).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D BROWN/Primary Examiner, Art Unit 2433